DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 05/12/2021 has been entered.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 23-33 are pending (claim set as filed on 06/07/2019).
		
Priority
	This application filed on 06/22/2016 is a 371 of PCT/US2015/010066 filed on 01/02/2015, which claims a provisional application no. 61/923,373 filed on 01/03/2014. 

Maintained Rejection
Claim Rejections - 35 USC §101, Subject Matter Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 23-33 are rejected under 35 U.S.C. 101 because they are drawn to ineligible subject matter.
STEP 1: Is the claim directed to a process, machine, manufacture, or a composition of matter?
Yes, the claims are directed to a process of diagnosing Alzheimer’s disease in a human subject.
STEP 2A (Prong One): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claims recites at least one judicially recognized exception(s) of: a law of nature and/or an abstract idea. In particular, under the broadest reasonable interpretation, the base claim’s recitation of “whereby the subject has Alzheimer’s disease if the A/N values determined in step (b) positively correlate with the lymphocyte densities” denotes the judicial exceptions.
(a) a law of nature: the recitation of “positively correlate” describes a correlation or relationship between the increase in aggregation rate in a patient’s lymphocyte cell aggregates sample and the presence of Alzheimer’s disease in the patient. This limitation sets forth a judicial exception, because this type of correlation is a consequence of natural processes (law of nature).
(b) an abstract idea: the recitation of “whereby the subject has Alzheimer’s disease if the A/N values determined” under BRI describes an abstract idea that falls within the mental processes groupings of abstract ideas which are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion).  

	No, the exception is not integrated into a practical application of the exception. The additional elements or a combination of elements in the claims does not impose a meaningful limit on the judicial exception. For example, the claims stop after the judicial exception and thus, it does not apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo).
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, the claimed invention is directed to a law of nature and/or an abstract idea without significantly more. The claim(s) recite(s) “whereby the subject has Alzheimer’s disease if the A/N values determined in step (b) positively correlate with the lymphocyte densities” which denotes the judicial exception(s) wherein the recitation of “positively correlate” describes a correlation or relationship and the recitation of “determined” if the subject has Alzheimer’s disease under BRI describes an abstract idea that falls within the mental processes groupings of abstract ideas which are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion). This judicial exception is not integrated into a practical application because the additional elements of obtaining a sample in order to perform tests is well-understood, routine, and conventional activity for those in the field of diagnostics. Further, the steps are recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g., 
Moreover, the dependent claims are not deemed to qualify as significantly more because they do not add a specific limitation other than what is well-understood, routine, and conventional in the field (in other words, these additional elements presented in the dependent claims are already known and established in the art as evidenced by the prior art of Chirila as identified below). Claim 32 and its dependent embodiments are similarly ineligible for the reasons reprised from the analysis of claim 23 wherein the limitations of performing multiple diagnostic assays and evaluations thereof are also considered various practices that are well-understood, routine, and conventional activity within the purview of the ordinary artisan. Therefore, when the additional elements are viewed as an ordered combination, they are not deemed to add meaningful limits on the use of the exception.


Examiner’s Response to Arguments
Applicant’s arguments filed on 05/12/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the subject matter eligibility rejection. 
Examiner’s note: these arguments reincorporates the reasons set forth from Applicant’s remarks filed on 08/10/2018 and 06/07/2019 and 01/02/2020 and 04/22/2020. Accordingly, the Examiner’s response from the prior Office actions are also reincorporated and reprised below because they remain applicable to the current response.
	In response to Applicant’s argument that the claims are directed to an application of a law of nature in light of the Vanda Memo, this argument is not persuasive the Examiner maintains the previous position that Applicant’s claimed invention clearly recites and describes the judicial exception of a correlation or relationship as discussed above. In regards to the Vanda Memo, the example in Vanda differs from Applicant’s claimed invention because in Vanda, the claims are directed to the method of treatment whereas Applicant’s claimed invention is directed to a method of diagnosing by correlating a natural phenomenon with Alzheimer’s disease (said differently, the Vanda example further recites additional elements of administering an effective amount of a drug to the patient but the instant claimed invention does not require these elements). Thus, the Vanda examples applies a practical application (treatment) to the judicial exception. 


Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over Chirila (WO 2012/155051 A1 - cited in the IDS filed on 10/04/2016) in view of Khan (US 2007/0082366 A1 - cited in the IDS filed on 10/04/2016, citations made to the US Patent No. 7,595,167 B2) - all previously cited references.
Chirila’s general disclosure relates to methods of diagnosing Alzheimer’s disease based on quantitatively measured complexity of skin-sampled fibroblast networks (see abstract & ¶ [002], [005]).
Regarding base claims 23 and 32, Chirila teaches “A method of diagnosing Alzheimer’s disease in a subject, the method comprising:
(a) obtaining two samples of fibroblast skin cells from the subject;

(c) culturing each of the Aβ-treated and untreated cell samples in a culture medium;
(d) imaging each of the Aβ -treated and untreated cell samples to obtain at least one image of each sample;
(e) analyzing the at least one image of each sample by at least one morphological analysis method relative to a control known to have Alzheimer’s Disease (AD); and
(f) diagnosing the subject based on the analysis of step (e), wherein if both of the Aβ-treated and untreated cell samples have an AD-like phenotype, the diagnosis is positive for AD, and if the Aβ -treated cell sample has an AD-like phenotype and the untreated cell sample does not, the diagnosis is negative for AD” (see page 32, claim 1, and ¶ [069], [074]: Example 1).
Regarding the A/N values of aggregation, Chirila further teaches wherein step (e) comprises determining cell aggregation characteristics chosen from the existence of large aggregates, the attachment of cells to aggregates, evidence of aggregates growing, the density of aggregates (number per unit area), appearance of edges within aggregate networks (see page 32: claims 2-3). Chirila teaches Fig. 4 shows precision in the determination of average aggregate area per number of aggregates and Fig. 4B plots the area per number of aggregates as a function of initial cell density, showing an exponential relationship (solid lines) with a steeper rise for AD than for age-matched control (AC) (i.e. the cell aggregation rate with respect to rate of change as a function of density as compared to a non-Alzheimer’s disease standard by slope evaluation) (see ¶ [009], [084]-[089]).
Regarding claims 24-25, Chirila teaches “a positive diagnosis for AD is made when two or more of the analysis methods independently give a positive diagnosis for AD. In other embodiments, a positive diagnosis for AD is made when all analysis methods (e.g., two different 
Regarding claims 26-28 pertaining to the culturing time period, Chirila teaches culturing the Aβ-treated and untreated cell samples from about 24 hours to about 48 hours (see claim 14 and ¶ [007]).
Regarding claims 23(b), Chirila teaches culturing the skin fibroblast and imaging the fibroblast network changes. The images are taken at about 20 minutes to even about 72 hours or more after culturing (see ¶ [036]). Chirila teaches measuring the number of aggregates on a 10x image and an average number of 9 counting squares was used for cell counting with 50 cells/mm3 (e.g. 450 cells/10x) (see ¶ [039], [0104]-[0105], [0111]). Chirila teaches “after network degeneration (e.g., about 48 hours), cells migrate and reach confluence within a few days. This recovery is captured by a linear increase in fractal dimension. Recovery as measured by the slope and intercept of the fractal curves therefore shows quantifiable differences between AD, non-ADD, and AC cells” (see ¶ [049], [085]). Fig. 4 shows precision in the determination of average aggregate area per number of aggregates and Fig. 4B plots the area per number of aggregates as a function of initial cell density, showing an exponential relationship (solid lines) with a steeper rise for AD than for AC (i.e. the cell aggregation rate with respect to rate of change as compared to a non-Alzheimer’s disease standard) (see ¶ [009], [084]-[089]).
Regarding claims 23(a) and 29-31, Chirila teaches the culture medium comprises a preparation rich in extracellular matrix (ECM) proteins and further comprises at least one of laminin, collagen IV, heparin sulfate proteoglycans, and entactin/nidogen (see ¶ [029]). Chirila teaches the preparation further comprises TGF-beta, epidermal growth factor, insulin-like growth 
However, Chirila does not teach culturing lymphocytes (claims 23 and 32’s cell type limitation); or wherein the diagnostic assays being AD-Index (claim 33). 
Examiner’s note: as noted above, the primary reference of Chirila discloses “While the methods herein describe fibroblast cells, morphological analysis of other cells such as blood cells or neural cells is also contemplated” (see ¶ [072], in other words, Chirila is not restricted to only fibroblast cells).
Khan’s general disclosure is directed to a method of diagnosing Alzheimer’s disease in a subject by detecting alterations in the ratio of two specific phosphorylated MAP kinase proteins in cells after stimulation with a protein kinase C activator (see abstract & see col. 2, lines 48-61). Examiner’s note: the specification defines an AD-index to mean a diagnostic assay for Alzheimer’s disease based on the ratio of phosphorylated first and second MAP kinase proteins (see ¶ [0034] of the pre-grant specification) and therefore, Khan’s disclosure meets the limitation of AD-index. Khan discloses that “the present inventors have identified, for the first time, unique Alzheimer’s disease-specific molecular biomarkers useful for the diagnosis of Alzheimer’s disease in a highly sensitive and highly specific manner compared to previously known diagnostic tests” (see col. 2, lines 28-36). 
Khan teaches “Preferably, they are skin fibroblasts, but any other peripheral tissue cell (i.e. outside of the central nervous system) may be used in the tests of this invention if such cells lymphocytes” (see col. 6, lines 60-65).
It would have been first obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reasonably envisage the morphological analysis of lymphocytes from a small genus of blood cells as disclosed by Khan and as allowed for by primary Chirila disclosing that other blood cells can be employed or used. Thus, it is considered no more than a simple substitution of prior art elements. Moreover, it would be further obvious to perform a diagnostic assay of AD-index such as taught by Khan in the method of Chirila. The ordinary artisan would have been motivated to do so is because Khan teaches that such method of performing diagnostic assay of AD-index is highly sensitive and highly specific for diagnosing Alzheimer’s disease and therefore, it would reasonably provide for a more accurate diagnosis. The ordinary artisan would have had a reasonable expectation of success because both Chirila and Khan are directed to methods of diagnosing Alzheimer’s disease.

Examiner’s Response to Arguments
Applicant’s arguments filed on 05/12/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the obviousness combination of Chirila in view of Khan prior art rejection. Examiner’s note: these arguments reincorporates the reasons set forth from Applicant’s remarks filed on 08/10/2018 and 06/07/2019 and 01/02/2020 and 04/22/2020. Accordingly, the Examiner’s response from the prior Office actions are also reincorporated and reprised below because they remain applicable to the current response.
	In response to Applicant’s argument that “there would have been no motivation to use lymphocytes, which are not even disclosed therein and Chirila does not even try to test any morphological analysis of other cells such as blood cells or neural cells is also contemplated” (see ¶ [072], in other words, Chirila is not restricted to only preferred embodiments of fibroblast cells). Therefore, it would have been obvious to one of ordinary skill in the art to reasonably envisage the morphological analysis of lymphocytes from a small genus of blood cells as disclosed by Khan and as allowed for by primary Chirila disclosing that other blood cells can be employed or used. Moreover, according to the examination guidelines for determining obviousness (MPEP 2141), the key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious and in this instant case, the exemplary rationale relied upon by the Office was a simple substitution of prior art elements (substituting Chirila’s fibroblast cells for Khan’s lymphocyte cells). Thus, a teaching-suggestion-motivation advantage approach is not the only standard required for determining obviousness. 
	In response to Applicant’s argument that “the Office fails to show how the combination of Chirila and Khan teach or suggest, among other things, (i) determining the A/N values for a plurality of lymphocyte densities within a lymphocyte density range of 320 cells/10x image to 550 cells/10x image, or (ii) performing the culturing step independently of whether amyloid beta peptide treatment occurs”, these arguments are not persuasive because regarding (i), this limitation pertaining to the A/N densities was discussed on pages 11-12 of the prior Office action. Regarding limitation (ii) pertaining to amyloid beta peptide, this argument is not entirely clear because it is not presented in the claims nor does it appear in the specification (rather, it appears to be subject matter from another application 14/116,138). Thus, the secondary reference .

New Grounds of Rejection
Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23, 26-29, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-15 (claim set as filed on 12/02/2020) of co-pending Application no. 15/939,948. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a method of diagnosing Alzheimer’s disease comprising the steps of: culturing lymphocytes to permit aggregation, measuring and comparing the lymphocyte density aggregation, and determining whether the subject has Alzheimer’s disease.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653